TRANSFER AGENCY AND SERVICE AGREEMENT THIS AGREEMENT is made as of the 1st day of April, 2010, by and between STATE STREET BANK AND TRUST COMPANY, a trust company chartered under the laws of the Commonwealth of Massachusetts having its principal office and place of business at One Lincoln Center, Boston, Massachusetts 02111 (“State Street” or the “Transfer Agent”), and Capital Private Client Services Funds, a Delaware statutory trust having its principal office and place of business at 6455 Irvine Center Drive, Irvine, CA 92618 (the “Trust”). WHEREAS, the Trust is authorized to issue shares of beneficial interest (“Shares”) in separate series, with each such series representing interests in a separate portfolio of securities and other assets; WHEREAS, the Trust intends to initially offer Shares in one or more series, each as named in the attached Schedule A, which may be amended by the parties from time to time (such series, together with all other series subsequently established by the Trust and made subject to this Agreement in accordance with Section 13 of this Agreement, being herein referred to as a “Portfolio,” and collectively as the “Portfolios”); WHEREAS, the Trust on behalf of the Portfolios desires to appoint the Transfer Agent as its transfer agent, dividend disbursing agent, and agent in connection with certain other activities, and the Transfer Agent desires to accept such appointment; Now, Therefore, in consideration of the mutual promises contained herein, the parties hereto, intending to be legally bound, mutually covenant and agree as follows: 1. TERMS OF APPOINTMENT 1.1 Subject to the terms and conditions set forth in this Agreement, the Trust on behalf of the Portfolios hereby employs and appoints the Transfer Agent to act as, and the Transfer Agent agrees to act as, transfer agent for the Trust’s authorized and issued Shares, dividend disbursing agent, and agent in connection with any accumulation or similar plans provided to shareholders (“Shareholders”) of each of the respective Portfolios of the Trust and set out in the currently effective prospectus and statement of additional information of the Trust and each Portfolio (collectively, the “Prospectus”), including without limitation any periodic investment plan or periodic withdrawal program. 1.2 Transfer Agency Services.In accordance with procedures established from time to time by agreement between the Trust, on behalf of each of the Portfolios, as applicable, and the Transfer Agent, the Transfer Agent shall: (i) Receive orders for the purchase of Shares from the Trust, and promptly deliver payment and appropriate documentation thereof to the custodian of a Portfolio as identified by the Trust (the “Custodian”); (ii) pursuant to such purchase orders, issue the appropriate number of Shares and book such Share issuance to the appropriate Shareholder account; (iii) receive redemption requests and redemption directions from the Trust and deliver the appropriate documentation thereof to the Custodian; (iv) with respect to the transactions in items (i) and (iii) above, the Transfer Agent shall process transactions received directly from broker-dealers or other intermediaries authorized by the Trust who shall thereby be deemed to be acting on behalf of the Trust; (v) at the appropriate time as and when it receives monies paid to it by the Custodian with respect to any redemption, pay over or cause to be paidover in the appropriate manner such monies as instructed by the redeeming Shareholders; (vi) process transfer of Shares by the registered owners thereof upon receipt of proper instruction and approval by the Trust; (vii) process and transmit payments for any dividends and distributions declared by the Trust on behalf of the applicable Portfolio; and (viii) record the issuance of Shares of the applicable Portfolio and maintain pursuant to SEC Rule 17Ad-10(e) a record of the total number of Shares of each Portfolio which are authorized, based upon data provided to it by the Trust, and issued and outstanding; and provide the Trust on a regular basis with the total number of Shares of each Portfolio which are issued and outstanding; but Transfer Agent shall have no obligation, when recording the issuance of Shares, to monitor the issuance of such Shares to determine if there are authorized Shares available for issuance or to take cognizance of any laws relating to, or corporate actions required for, the issue or sale of such Shares, which functions shall be the sole responsibility of the Trust. 1.3 Additional Services.In addition to, and neither in lieu of nor in contravention of the services set forth in Section 1.2 above, the Transfer Agent shall perform the following services: (i) Other Customary Services.Perform certain customary services of a transfer agent and dividend disbursing agent, including, but not limited to:maintaining Shareholder accounts, maintaining on behalf of the Portfolios such bank accounts as the Transfer Agent shall deem necessary for the performance of its duties under this Agreement, withholding taxes on U.S. resident and non-resident alien accounts, preparing, filing and mailing Forms 1042/1042S for non-resident alien accounts, preparing and mailing confirmation forms and statements of account to Shareholders for all purchases and redemptions of Shares and other confirmable transactions in Shareholder accounts, preparing and mailing activity statements for Shareholders, and providing Shareholder account information; (ii) State Transaction (“Blue Sky”) Reporting.The Trust shall be solely responsible for its “blue sky” compliance and state registration requirements.The Transfer Agent’s responsibility for state transaction reporting is solely limited to providing a third-party vendor with the total number of Shares sold in each State; (iii) Depository Trust & Clearing Corporation (“DTCC”)/National Securities Clearing Corporation (“NSCC”).If applicable, the Transfer Agent shall: (a) accept and effectuate the registration and maintenance of accounts with DTCC/NSCC, and the purchase and redemption of Shares in such accounts, in accordance with instructions transmitted to and received by the Transfer Agent by transmission from DTCC or NSCC (acting on behalf of its members); and (b) issue instructions to a Portfolio’s banks for the settlement of transactions between the Portfolio and DTCC or NSCC (acting on behalf of its members and bank participants). (iv) Performance of Certain Services by the Trust or Affiliates or Agents.New procedures as to who shall provide certain of these services described in this Section 1 may be established in writing from time to time by agreement between the Trust and the Transfer Agent.If agreed to in writing by the Trust and the Transfer Agent, the Transfer Agent may at times perform only a portion of these services, and the Trust or its agent may perform these services on the Trust’s or a Portfolio’s behalf. 1.4 Authorized Persons.The Trust, on behalf of each Portfolio, hereby agrees and acknowledges that the Transfer Agent may rely on the current list of authorized persons, as provided or agreed to by the Trust and as may be amended from time to time, in receiving instructions to issue or redeem the Shares.The Trust, on behalf each Portfolio, agrees and covenants for itself and each such authorized person that any order, sale or transfer of, or transaction in the Shares received by it after the close of the market shall be effectuated at the net asset value determined on the next business day or as otherwise required pursuant to the applicable Portfolio’s then-effective Prospectus, and the Trust or such authorized person shall so instruct the Transfer Agent of the proper effective date of the transaction. 1.5 Anti-Money Laundering and Client Screening. With respect to the Trust’s or any Portfolio’s offering and sale of Shares at any time, and for all subsequent transfers of such interests, the Trust or its delegate shall, directly or indirectly and to the extent required by law:(i) conduct know your customer/client identity due diligence with respect to potential investors and transferees in the Shares and shall obtain and retain due diligence records for each investor and transferee; (ii) use its best efforts to ensure that each investor’s and any transferee’s funds used to purchase Shares shall not be derived from, nor the product of, any criminal activity; (iii) if requested, provide periodic written verifications that such investors/transferees have been checked against the United States Department of the Treasury Office of Foreign Assets Control database for any non-compliance or exceptions; and (iv) perform its obligations under this Section in accordance with all applicable anti-money laundering laws and regulations.In the event that the Transfer Agent has received advice from counsel that access to underlying due diligence records pertaining to the investors/transferees is necessary to ensure compliance by the Transfer Agent with relevant anti-money laundering (or other applicable) laws or regulations, the Trust shall, upon receipt of written request from the Transfer Agent, provide the Transfer Agent copies of such due diligence records. 1.6 Tax Law.The Transfer Agent shall have no responsibility or liability for any obligations now or hereafter imposed on the Trust, a Portfolio, the Shares, a Shareholder or the Transfer Agent in connection with the services provided by the Transfer Agent hereunder by the tax laws of any country or of any state or political subdivision thereof.It shall be the responsibility of the Trust to notify the Transfer Agent of the obligations imposed on the Trust, a Portfolio, the Shares, a Shareholder or the Transfer Agent in connection with the services provided by the Transfer Agent hereunder by the tax law of countries, states and political subdivisions thereof, including responsibility for withholding and other taxes, assessments or other governmental charges, certifications and governmental reporting. 2.FEES; EXPENSES; REIMBURSEMENT The Transfer Agent shall receive from the Trust such compensation for the Transfer Agent’s services provided pursuant to this Agreement as may be agreed to from time to time in a written Fee Schedule approved by the parties.The fees are accrued daily and billed monthly and shall be due and payable upon receipt of the invoice.Upon the termination of this Agreement before the end of any month, the fee for the part of the month before such termination shall be prorated according to the proportion which such part bears to the full monthly period and shall be payable upon the date of termination of this Agreement.In addition, the Trust shall reimburse the Transfer Agent for its reasonable out-of-pocket costs incurred in connection with this Agreement.All rights of compensation and expense reimbursement under this Agreement for services performed as of the termination date shall survive the termination of this Agreement. The Trust agrees promptly to reimburse the Transfer Agent for any equipment and supplies specially ordered by or for the Trust through the Transfer Agent and for any other expenses not contemplated by this Agreement that the Transfer Agent may incur on the Trust’s behalf at the Trust’s request or with the Trust’s consent. The Trust will bear all expenses that are incurred in its operation and not specifically assumed by the Transfer Agent. The Transfer Agent is authorized to and may employ, associate or contract with such person or persons as the Transfer Agent may deem desirable to assist it in performing its duties under this Agreement; provided, however, that the compensation of such person or persons shall be paid by the Transfer Agent and that the Transfer Agent shall be as fully responsible to the Trust for the acts and omissions of any such person or persons as it is for its own acts and omissions. 3. TRANSFER AGENT’S RECORDS; ACCESS TO RECORDS The Transfer Agent shall provide any assistance reasonably requested by the Trust in the preparation of reports to the Trust’s shareholders and others, audits of accounts, and other ministerial matters of like nature.The Transfer Agent shall maintain complete and accurate records with respect to the services provided hereunder as required by the rules and regulations of the U.S. Securities and Exchange Commission applicable to investment companies registered under the 1940 Act.All such books and records maintained by Transfer Agent shall be made available to the Trust upon request and shall, where required to be maintained by Rule 31a-1 under the 1940 Act, be preserved for the periods prescribed in Rule 31a-2 under the 1940 Act.The Transfer Agent shall allow the Trust's independent public accountant reasonable access to the records of the Transfer Agent relating to the services provided under this Agreement as is required in connection with their examination of books and records pertaining to the Trust's affairs. Subject to restrictions under applicable law, the Transfer Agent shall also obtain an undertaking to permit the Trust's independent public accountants reasonable access to the records of any agent which has physical possession of any records as may be required in connection with the examination of the Trust's books and records.Upon reasonable request of the Trust, the Transfer Agent shall provide the Trust with a copy of the Transfer Agent’s reports prepared in compliance with the requirements of Statement of Auditing Standards No. 70 issued by the American Institute of Certified Public Accountants, as it may be amended from time to time (commonly referred to as a “SAS 70 report”).The Transfer Agent shall use commercially reasonable efforts to obtain and furnish the Trust with such similar reports as the Trust may reasonably request with respect to each agent authorized by the Trust to act on the Transfer Agent’s behalf.Except as respects the Transfer Agent’s SAS 70 Report, as to which there shall be no charge, the Trust shall pay reasonable expenses of the Transfer Agent and any third party agent under this provision.The Transfer Agent shall use commercially reasonable efforts to provide the Trust and agents with such reports as the Trust may reasonably request or otherwise reasonably require to fulfill its duties under Rule 38a-1 of the 1940 Act, and, in any case, provide the Trust with at least the same level of such reporting as the Transfer Agent furnishes to its other mutual fund clients.The Transfer Agent shall provide the Trust, at no cost for the first year of this Agreement, the report on the results of the most recent attestation examination with respect to the Transfer Agent’s internal controls over compliance performed by an independent accounting firm. 4. REPRESENTATIONS AND WARRANTIES OF THE TRANSFER AGENT The Transfer Agent represents and warrants to the Trust that: 4.1 It is a trust company duly organized and existing and in good standing under the laws of the Commonwealth of Massachusetts. 4.2 It is duly registered as a transfer agent under Section 17A(c)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), it will remain so registered for the duration of this Agreement, and it will promptly notify the Trust in the event of any material change in its status as a registered transfer agent. 4.3 It is duly qualified to carry on its business in the Commonwealth of Massachusetts. 4.4 It is empowered under applicable laws and by its organizational documents to enter into and perform the services contemplated in this Agreement. 4.5 All requisite corporate proceedings have been taken to authorize it to enter into and perform this Agreement. 4.6 It has and will continue to have access to the necessary facilities, equipment and personnel to perform its duties and obligations under this Agreement. 4.7 It is in compliance with all material federal and state laws, rules and regulations applicable to its transfer agency business and the performance of its duties, obligations and services under this Agreement. 4.8 The various procedures and systems which it has implemented with regard to safeguarding from loss or damage attributable to fire, theft or any other cause, the Trust’s records and other data and the Transfer Agent’s records, data equipment facilities and other property used in the performance of its obligations hereunder are adequate and it will make such changes therein from time to time as it may deem reasonably necessary for the secure performance of its obligations hereunder. 5. REPRESENTATIONS AND WARRANTIES OF THE TRUST ON BEHALF OF THE PORTFOLIOS The Trust on behalf of the Portfolios represents and warrants to the Transfer Agent that: 5.1 The Trust is a statutory trust duly organized, existing and in good standing under the laws of the State of Delaware. 5.2 The Trust is empowered under applicable laws and by its organizational documents to enter into and perform this Agreement. 5.3 All requisite proceedings have been taken to authorize the Trust to enter into, perform and receive services pursuant to this Agreement. 5.4 The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. 5.5 A registration statement under the Securities Act of 1933, as amended (the “Securities Act”), is currently effective and will remain effective, and all appropriate state securities law filings have been made and will continue to be made, with respect to all Shares of the Trust being offered for sale. 6. DATA ACCESS AND PROPRIETARY INFORMATION 6.1 The Trust acknowledges that the databases, computer programs, screen formats, report formats, interactive design techniques, and documentation manuals furnished to the Trust by the Transfer Agent as part of the Trust’s ability to access certain Trust-related data maintained by the Transfer Agent or another third party on databases under the control and ownership of the Transfer Agent (“Data Access Services”) constitute copyrighted, trade secret, or other proprietary information (collectively, “Proprietary Information”) of substantial value to the Transfer Agent or another third party.In no event shall Proprietary Information be deemed Customer Information (as defined below) or the confidential information of the Trust.The Trust, on behalf of itself and the Portfolios, agrees to treat all Proprietary Information as proprietary to the Transfer Agent and further agrees that it shall not divulge any Proprietary Information to any person or organization except as may be provided hereunder. 6.2 Proprietary Information shall not include all or any portion of any of the foregoing items that are or become publicly available without breach of this Agreement; that are released for general disclosure by a written release by the Transfer Agent; or that are already in the possession of the receiving party at the time of receipt without obligation of confidentiality or breach of this Agreement. Proprietary Information may be disclosed to the Trust’s officers, trustees, employees, contractors and auditors on a strictly need-to-know basis and as required by law. 6.3 If the Trust notifies the Transfer Agent that any of the Data Access Services do not operate in material compliance with the most recently issued user documentation for such services, the Transfer Agent shall endeavor in a timely manner to correct such failure.Organizations from which the Transfer Agent may obtain certain data included in the Data Access Services are solely responsible for the contents of such data, and the Trust agrees to make no claim against the Transfer Agent arising out of the contents of such third-party data, including, but not limited to, the accuracy thereof.DATA ACCESS SERVICES AND ALL COMPUTER PROGRAMS AND SOFTWARE SPECIFICATIONS USED IN CONNECTION THEREWITH ARE PROVIDED ON AN “AS IS, AS AVAILABLE” BASIS.THE TRANSFER AGENT EXPRESSLY DISCLAIMS ALL WARRANTIES EXCEPT THOSE EXPRESSLY STATED HEREIN INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.FOR AVOIDANCE OF DOUBT, NOTHING IN THIS SUB-SECTION 6.3 SHALL EXCUSE TRANSFER AGENT FOR ANY FAILURE TO PERFORM THE SERVICES IN ACCORDANCE WITH THE STANDARD OF CARE SET FORTH IN SECTION 9 AND THE TERMS OF THIS AGREEMENT. 6.4 If the transactions available to the Trust include the ability to originate electronic instructions to the Transfer Agent in order to effect the transfer or movement of cash or Shares, Shareholder information or other information, then in such event the Transfer Agent shall be entitled to rely on the validity and authenticity of such instruction without undertaking any further inquiry as long as such instruction is undertaken in conformity with security procedures established by the Transfer Agent from time to time. 6.5 Each party shall take reasonable efforts to advise its employees and agents of their obligations pursuant to this Section 6.The obligations of this Section shall survive any earlier termination of this Agreement. 6.6 The Trust acknowledges that the disclosure of any Proprietary Information will immediately give rise to continuing irreparable injury to the Transfer Agent or its third-party licensors and vendors inadequately compensable in damages at law and that Transfer Agent shall be entitled to seek immediate injunctive relief against the breach or threatened breach of any of the foregoing undertakings, in addition to any other legal remedies which may be available.The Trust agrees to discontinue use of Data Access Services, if requested, for any security reasons cited by the Transfer Agent.Transfer Agent may restrict access of the Data Access Services by the Trust for security reasons or noncompliance with the terms of this Section 6. 7. WIRE TRANSFER OPERATING GUIDELINES 7.1 Obligation of Sender.The Transfer Agent is authorized to promptly debit the appropriate Portfolio account(s) upon the receipt of a payment order in compliance with the selected security procedure (the “Security Procedure”) chosen for funds transfer in the Funds Transfer Addendum to the Custody Agreement between State Street and the Trust and in the amount of money that the Transfer Agent has been instructed to transfer.The Transfer Agent shall execute payment orders in compliance with the Security Procedure and with the Trust’s instructions on the execution date, provided that such payment order is received by the customary deadline for processing such a request, unless the payment order specifies a later time.All payment orders and communications received after the customary deadline will be deemed to have been received the next business day. 7.2 Security Procedure.The Trust on behalf of the Portfolios acknowledges that the Security Procedure it has designated on the Funds Transfer Addendum was selected by the Trust from security procedures offered.The Trust shall restrict access to confidential information relating to the Security Procedure to authorized persons as communicated to the Transfer Agent in writing.The Trust must notify the Transfer Agent immediately if it has reason to believe unauthorized persons may have obtained access to such information or of any change in the Trust’s authorized personnel.The Transfer Agent shall verify the authenticity of all instructions received from the Trust according to the Security Procedure. 7.3 Account Numbers.The Transfer Agent shall process all payment orders on the basis of the account number contained in the payment order.In the event of a discrepancy between any name indicated on the payment order and the account number, the account number shall take precedence and govern. 7.4 Rejection.The Transfer Agent reserves the right to decline to process or delay the processing of a payment order (i) which is in excess of the collected balance in the account to be charged at the time of the Transfer Agent’s receipt of such payment order; (ii) if initiating such payment order would cause the Transfer Agent, in the Transfer Agent’s sole judgment, to exceed any volume, aggregate dollar, network, time, credit or similar limits which are applicable to the Transfer Agent; or (iii) if the Transfer Agent, in good faith is unable to satisfy itself that the transaction has been properly authorized. 7.5 Cancellation Amendment.The Transfer Agent shall use reasonable efforts to act on all authorized requests to cancel or amend payment orders received in compliance with the Security Procedure, provided that such requests are received in a timely manner affording the Transfer Agent reasonable opportunity to act. 7.6 Errors.The Transfer Agent shall assume no responsibility for failure to detect any erroneous payment order provided that the Transfer Agent complies with the payment order instructions as received and the Transfer Agent complies with the Security Procedure.The Security Procedure is established for the purpose of authenticating payment orders only and not for the detection of errors in payment orders. 7.7 Interest.The Transfer Agent shall assume no responsibility for lost interest with respect to the refundable amount of any unauthorized payment order, unless the Transfer Agent is notified of the unauthorized payment order within thirty (30) days of notification by the Transfer Agent of the acceptance of such payment order. 7.8 ACH Credit Entries/Provisional Payments.When a Portfolio initiates or receives Automated Clearing House credit and debit entries pursuant to these guidelines and the rules of the National Automated Clearing House Association and the New England Clearing House Association, the Transfer Agent will act as an Originating Depository Financial Institution and/or Receiving Depository Financial Institution, as the case may be, with respect to such entries.Credits given by the Transfer Agent with respect to an ACH credit entry are provisional until the Transfer Agent receives final settlement for such entry from the Federal Reserve Bank.If the Transfer Agent does not receive such final settlement, the Trust agrees that the Transfer Agent shall receive a refund of the amount credited to the applicable Portfolio in connection with such entry, and the party making payment to the Portfolio via such entry shall not be deemed to have paid the amount of the entry. 7.9 Confirmation.Confirmation of the Transfer Agent’s execution of payment orders shall ordinarily be provided within twenty four (24) hours notice of which may be delivered through the Transfer Agent’s proprietary information systems, or by facsimile or call-back.The Trust must report any objections to the execution of an order within thirty (30) calendar days. 8. INSTRUCTIONS AND ADVICE 8.1 At any time, the Transfer Agent may apply to any officer of the Trust or his or her designee for instructions and may consult with its own legal counsel or outside counsel for the Trust or the independent accountants for the Trust with respect to any matter arising in connection with the services to be performed by the Transfer Agent under this Agreement. 8.2 The Transfer Agent shall not be liable, and shall be indemnified by the Portfolios, for any action taken or omitted by it in good faith in reliance upon any such instructions or advice or upon any paper or document believed by it to be genuine and to have been signed by the proper person or persons provided the Transfer Agent’s actions or omissions meet the standard of care set forth in paragraph 9.The Transfer Agent shall not be held to have notice of any change of authority of any person until receipt of written notice thereof from the Portfolio(s).Nothing in this section shall be construed as imposing upon the Transfer Agent any obligation to seek such instructions or advice, or to act in accordance with such advice when received. 9. LIMITIATION OF LIABILITY AND INDEMNIFICATION The Transfer Agent shall exercise reasonable care and diligence in carrying out all of its duties and obligations under this Agreement, and shall be liable to the Portfolios for any and all direct claims, liabilities, losses, damages, fines, penalties, and expenses, including out-of-pocket and incidental expenses and reasonable attorneys’ fees (“Losses”) suffered or incurred by the Portfolios and to the extent directly resulting from failure of the Transfer Agent (including any branch thereof, regardless of location) to exercise such reasonable care and diligence.Further, the parties agree that any encoding or payment processing errors shall be governed by this standard of care, and that Section 4-209 of the Uniform Commercial Code is superseded by this Section 9.The Transfer Agent shall be responsible for the performance only of such duties as are set forth in this Agreement and, except as otherwise provided under Section 2, shall have no responsibility for the actions or activities of any other party, including other service providers. The Transfer Agent shall have no liability in respect of any loss, damage or expense suffered by the Portfolios insofar as such loss, damage or expense arises from the performance of the Transfer Agent’s duties hereunder in reliance upon records that were maintained for the Portfolios by entities other than the Transfer Agent prior to the Transfer Agent’s appointment as transfer agent for the Portfolios.The Transfer Agent shall have no liability for any error of judgment or mistake of law or for any loss or damage resulting from the performance or nonperformance of its duties hereunder unless solely caused by or resulting from the negligence or willful misconduct of the Transfer Agent, its officers, employees, or agents.The Transfer Agent shall be liable to a Portfolio only to the extent of the Portfolio’s direct damages. In no event shall the Transfer Agent incur liability hereunder if it is prevented, forbidden or delayed from performing, or omits to perform, any act or thing which this Agreement provides shall be performed or omitted to be performed, by reason of: (i) any provision of any present or future law or regulation or order of the United States of America, or any state thereof, or any other country, or political subdivision thereof or of any court of competent jurisdiction; or (ii) events or circumstances beyond the reasonable control of the Transfer Agent, including, without limitation, the interruption, suspension or restriction of trading on or the closure of any securities market, power or other mechanical or technological failures or interruptions, computer viruses or communications disruptions, work stoppages, natural disasters, or other similar events or acts, unless, in each case, such delay or nonperformance is caused by (A) the negligence, misfeasance or misconduct of the Transfer Agent, or (B) a malfunction or failure of equipment operated or utilized by the Transfer Agent other than a malfunction or failure beyond the Transfer Agent’s control and which could not be reasonably anticipated or prevented by the Transfer Agent (each such provision, event or circumstance being a “Force Majeure Event”). Transfer Agent shall notify the Portfolios as soon as reasonably practicable of any material performance delay or non-performance in accordance with this paragraph. In no event shall the Portfolios incur liability to the Transfer Agent if it is prevented, forbidden or delayed from performing, or omits to perform, any act or thing which this Agreement provides shall be performed or omitted to be performed, by reason of a Force Majeure Event. The Trust shall indemnify and hold the Transfer Agent and its directors, officers, agents and employees (collectively the “Indemnitees”) harmless from and against any and all Losses that may be imposed on, incurred by, or asserted against, the Indemnitees or any of them for following any instructions or other directions upon which the Transfer Agent is authorized to rely pursuant to the terms of this Agreement, or for any action taken or omitted by it in good faith, provided that such action or omission is consistent with the standard of care applicable to the Transfer Agent under this Agreement and the Indemnitees have not acted with negligence or bad faith or engaged in fraud or willful misconduct in connection with the Losses in question. Upon the occurrence of any event which causes or may cause any Loss to the other party, each party shall (and shall cause its agents to) use all commercially reasonable efforts and take all reasonable steps under the circumstances to mitigate the effect of such event and to avoid continuing harm to the other party. The limitation of liability and indemnification contained herein shall survive the termination of this Agreement. The Transfer Agent need not maintain any insurance for the benefit of the Trust.The Transfer Agent shall maintain a commercially reasonable level of errors and omissions and fidelity insurance in its reasonable discretion, and shall provide a certificate of such insurance to the Trust upon request from time to time. 10. ADDITIONAL COVENANTS OF THE TRUST AND THE TRANSFER AGENT 10.1 The Trust shall promptly furnish to the Transfer Agent the following: (i) A copy of the resolution of the Board of Trustees of the Trust authorizing the appointment of the Transfer Agent and the execution and delivery of this Agreement. (ii) A copy of the Declaration of Trust and By-Laws of the Trust and all amendments thereto. 10.2 The Trust assumes full responsibility for complying with all securities, tax and other laws, rules and regulations applicable to it. 10.3 The Transfer Agent hereby agrees to establish and maintain facilities and procedures for safekeeping of share certificates, check forms and facsimile signature imprinting devices, if any; and for the preparation or use, and for keeping account of, such certificates, forms and devices. 10.4 In compliance with the requirements of Rule 31a-3 under the 1940 Act, the Transfer Agent agrees that all records which it maintains for the Trust shall at all times remain the property of the Trust, shall be readily accessible during normal business hours, and shall be promptly surrendered upon the termination of the Agreement or otherwise on written request.The Transfer Agent further agrees that all records that it maintains for the Trust pursuant to Rule 31a-1 under the 1940 Act will be preserved for the periods prescribed by Rule 31a-2 under the 1940 Act unless any such records are earlier surrendered as provided herein.Records may be surrendered in either written or machine-readable form, at the option of the Transfer Agent. 11. CONFIDENTIALITY AND PRIVACY 11.1 The parties hereto agree that each shall treat confidentially all confidential information provided by each party to the other regarding its business and operations in accordance with this Agreement and represent that each has implemented controls that are reasonably designed to achieve the purposes of this Section.All confidential information provided by a party hereto shall be used by the other party hereto solely for the purpose of rendering services pursuant to this Agreement and, except as may be required in carrying out this Agreement, shall not be disclosed to any affiliated division or entity or third party in any form without the prior written consent of such providing party.Confidential information for purposes hereof shall include information traditionally recognized as confidential, such as financial information, strategies, security practices, portfolio holdings, portfolio trades, product and business proposals, business plans, and the like.The foregoing shall not be applicable to any information that is publicly available when provided or thereafter becomes publicly available other than through a breach of this Agreement, that is generally furnished to third parties by the providing party without confidentiality restriction, or that is required to be disclosed by any regulator or any auditor of the parties hereto, by judicial or administrative process or otherwise by applicable law or regulation.For this purpose, the Portfolios and any person authorized by the Portfolios shall be permitted to disclose any information provided by Transfer Agent hereunder to the U.S. SEC (or its staff) in connection with any inspection or examination or other action or proceeding.If a party becomes aware that it or its agents have breached the confidentiality obligations under this Section 11, it will promptly notify the other party in writing of the nature and extent of such breach. The undertakings and obligations contained in this Section 11.1 shall survive the termination or expiration of this Agreement. 11.2 The Transfer Agent affirms that it has, and will continue to have throughout the term of this Agreement, procedures in place that are reasonably designed to protect the privacy of non-public personal consumer/customer financial information to the extent required by applicable laws, rules and regulations. 11.3 The Transfer Agent will implement and maintain a written information security program that contains appropriate security measures to safeguard the personal information of the Portfolios’ shareholders, employees, directors and/or officers that the Transfer Agent receives, stores, maintains, processes or otherwise accesses in connection with the provision of services hereunder.For these purposes, “personal information” shall mean (i) an individual’s name (first initial and last name or first name and last name), address or telephone number plus (a) social security number, (b) drivers license number, (c) state identification card number, (d) debit or credit card number, (e) financial account number or (f) personal identification number or password that would permit access to a person’s account or (ii) any combination of the foregoing that would allow a person to log onto or access an individual’s account.Notwithstanding the foregoing “personal information” shall not include information that is lawfully obtained from publicly available information, or from federal, state or local government records lawfully made available to the general public. 12. TERM AND TERMINATION OF AGREEMENT 12.1 This Agreement shall become effective as of the date first written above.The Agreement shall remain in effect unless terminated by either party on one hundred twenty (120) days written notice.Termination of this Agreement with respect to any given Portfolio shall in no way affect the continued validity of this Agreement with respect to any other Portfolio. 12.2 Upon termination of this Agreement, the Trust shall pay to the Transfer Agent such compensation and any reimbursable expenses as may be due under the terms hereof as of the date of such termination, including reasonable out-of-pocket expenses associated with such termination. 13. ADDITIONAL PORTFOLIOS The Trust currently consists of the Portfolio(s) and their respective classes of shares as listed in Schedule A to this Agreement.In the event that the Trust establishes one or more additional Portfolio(s) with respect to which it wishes to retain the Transfer Agent to act as transfer agent hereunder, the Trust shall notify the Transfer Agent in writing.Upon written acceptance by the Transfer Agent, such Portfolio(s) shall become subject to the provisions of this Agreement to the same extent as the existing Portfolio, except to the extent that such provisions (including those relating to compensation and expenses payable) may be modified with respect to such Portfolio in writing by the Trust and the Transfer Agent at the time of the addition of such Portfolio. 14. NON-ASSIGNABILITY; SUCCESSORS; PARTNERSHIP 14.1 This Agreement shall not be assigned by either party hereto without the prior consent in writing of the other party. 14.2 Except as explicitly stated elsewhere in this Agreement, nothing under this Agreement shall be construed to give any rights or benefits in this Agreement to anyone other than the Transfer Agent and the Trust on behalf of the Portfolios, and the duties and responsibilities undertaken pursuant to this Agreement shall be for the sole and exclusive benefit of the Transfer Agent and the Trust on behalf of the Portfolios.This Agreement shall be binding on and shall inure to the benefit of the Transfer Agent and the Trust and their respective successors and permitted assigns. 14.3 This Agreement does not constitute an agreement for a partnership or joint venture between the Transfer Agent and the Trust. 15.MISCELLANEOUS 15.1 Amendment.This Agreement may be modified or amended from time to time by mutual written agreement of the parties hereto. 15.2 New York Law to Apply.This Agreement shall be construed and the provisions thereof interpreted under and in accordance with the laws of the State of New York without regard to the conflict of laws provisions thereof. 15.3 Services Not Exclusive.The services of the Transfer Agent are not to be deemed exclusive, and the Transfer Agent shall be free to render similar services to others.The Transfer Agent shall be deemed to be an independent contractor and shall, unless otherwise expressly provided herein or authorized by the Trust from time to time, have no authority to act or represent the Trust in any way or otherwise be deemed an agent of the Trust. 15.4 Survival.All provisions regarding indemnification, warranty, liability, and limits thereon, and confidentiality and/or protections of proprietary rights and trade secrets shall survive the termination of this Agreement. 15.5 Severability.If any provision or provisions of this Agreement shall be held invalid, unlawful, or unenforceable, the validity, legality, and enforceability of the remaining provisions shall not in any way be affected or impaired. 15.6 Priorities Clause.In the event of any conflict, discrepancy or ambiguity between the terms and conditions contained in this Agreement and any schedules or attachments hereto, the terms and conditions contained in this Agreement shall take precedence. 15.7 Waiver.No waiver by either party or any breach or default of any of the covenants or conditions herein contained and performed by the other party shall be construed as a waiver of any succeeding breach of the same or of any other covenant or condition. 15.8 Entire Agreement.This Agreement (including any supplements, schedules and attachments hereto) constitutes the entire understanding between the parties hereto with respect to the subject matter hereof and supersedes all previous representations, warranties or commitments regarding the services to be performed hereunder whether oral or written. 15.9 Counterparts.This Agreement may be executed by the parties hereto on any number of counterparts, and all of said counterparts taken together shall be deemed to constitute one and the same instrument. 15.10 Reproduction of Documents.This Agreement and all schedules, exhibits, attachments and amendments hereto may be reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic or other similar process.The parties hereto all/each agree that any such reproduction shall be admissible in evidence as the original itself in any judicial or administrative proceeding, whether or not the original is in existence and whether or not such reproduction was made by a party in the regular course of business, and that any enlargement, facsimile or further reproduction of such reproduction shall likewise be admissible in evidence. 15.11 Notices.All notices and other communications as required or permitted hereunder shall be in writing and sent by first class mail, postage prepaid, addressed as follows or to such other address or addresses of which the respective party shall have notified the other. (a)If to Transfer Agent, to: State Street Bank and Trust Company 200 Clarendon Street, 16th Floor Boston, Massachusetts 02116 Attention: Sheila
